 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11                                                            Case No. 1:17-cv-00861-EPG
         SAN JOAQUIN VALLEY INSURANCE
12       AUTHORITY,
                                                              ORDER DENYING PLAINTIFF SAN JOAQUIN
13                           Plaintiff,                       VALLEY INSURANCE AUTHORITY’S
                                                              MOTION IN LIMINE TO EXCLUDE
14             v.                                             EVIDENCE OR ARGUMENT OF SET-OFF OR
         GALLAGHER BENEFIT SERVICES,                          OTHER UNPLED AFFIRMATIVE DEFENSES
15                                                            AS MOOT
         INC.,
16
                             Defendants.                      (ECF NO. 118)
17

18

19
              On February 2, 2020, Plaintiff San Joaquin Valley Insurance Authority (“the SJVIA”)
20
     filed a motion in limine to exclude evidence or argument of set-off or other unpled affirmative
21
     defenses. (ECF No. 118.)12 More specifically, the SJVIA wishes to exclude evidence that
22
     Defendant Gallagher Benefit Services, Inc. (“GBS”) seeks to offer regarding premiums the
23
     SJVIA has received since December 31, 2016, to reduce the SJVIA’s damages. The SJVIA
24
     argues that exclusion is appropriate for multiple reasons: “(1) GBS failed to plead set-off as an
25

26   1
      The Court notes that the Pretrial Order set a deadline of January 17, 2020, for the filing of motions in limine. (ECF
     No. 74.)
27
     2
      Trial in this matter, originally set to begin February 4, 2020, was continued. A conference is set for February 13,
28   2020, to determine a new trial date.
                                                                 1
 1   affirmative defense as required under Federal Rules of Civil Procedure 8(b); (2) GBS failed to
 2   disclose evidence or witnesses in support of a set-off affirmative defense, as required under
 3   Federal Rules of Civil Procedure 16(a)(1); (3) argument or evidence related to set-off requires
 4   expert testimony, and GBS has not disclosed and does not have an expert to present a proper set-
 5   off analysis; (4) any evidence GBS could present on a set-off is inherently speculative, and (5)
 6   allowing GBS to claim ‘offsetting’ damages without having previously disclosed such evidence
 7   to the SJVIA, would result in unfair prejudice to the SJVIA, would confuse the issues, would
 8   mislead the jury, and would result in wasted time and undue delay in violation of Federal Rules of
 9   Evidence, 403.” (ECF No. 118, p. 2.)
10          However, on February 4, 2020, the Court granted the SJVIA’s “Motion for
11   Reconsideration Re: the Court’s Ruling (1) Denying Plaintiff’s Motion in Limine No. 2 to
12   Exclude Argument or Evidence of Collateral Source Payments; and (2) Granting Defendant’s
13   Motion in Limine No. 1 that Evidence of premiums SJVIA has Charged to Make up for its Deficit
14   Position is Relevant and Admissible.” (ECF No. 117.) In granting the motion for reconsideration,
15   the Court reversed its prior ruling which had held the collateral source rule inapplicable to
16   evidence of premiums the SJVIA collected since December 31, 2016, to make up for an alleged
17   funding shortfall. Through its order granting the motion for reconsideration, the Court granted
18   the SJVIA’s Motion in Limine No. 2 on collateral source payments while simultaneously denying
19   GBS’s cross motion seeking an affirmative ruling that evidence of premiums collected to make
20   up a funding shortfall was not precluded by the collateral source rule. The Court specifically
21   found that “the collateral source rule should apply in this case to prevent evidence of premiums or
22   payments from members or participating entities after December 31, 2016 to reduce or eliminate
23   plan underfunding that GBS allegedly caused.” (ECF No. 125, p. 14.) As the SJVIA’s motion in
24   limine seeks to exclude that same evidence for different reasons, the Court finds the motion is
25   moot and DENIES it on that basis.
26   \\\
27   \\\
28
                                                        2
 1          Accordingly, for the reasons set forth above, the SJVIA’s “Motion in Limine to Exclude
 2   Evidence or Argument of Set-Off or Other Unpled Affirmative Defenses” (ECF No. 118) is
 3   DENIED AS MOOT.
 4
     IT IS SO ORDERED.
 5

 6      Dated:    February 11, 2020                         /s/
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
